DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 are pending in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (US 2014/0221298, cited by Applicant in IDS filed 10 August 2020).
Kuwahara teaches an agricultural and horticultural fungicidal composition including a compound A represented by formula (1) or formula (2), and at least one compound selected from the group including acid amide-based fungicides and dicarboximide-based fungicides (e.g., paragraphs [0010]-[0013]).  Formula (1) and formula (2) of Kuwahara correspond to formula (1) and formula (2), respectively, of instant claim 1.  Kuwahara exemplifies the compound of formula (C), which corresponds the compound of formula (a-1) of instant claim 2.  
While Kuwahara does not exemplify one of the compounds listed for component B in instant claims 1, 3, and 4, Kuwahara further teaches other fungicides and synergists may be mixed with the agricultural and horticultural fungicidal composition; suitable ingredients include streptomycin, oxytetracycline, silthiofam, and propineb (e.g., paragraphs [0114], [0125], [0133], [0136]).   
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include streptomycin, oxytetracycline, silthiofam, or  propineb in the composition of Kuwahara; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because Kuwahara fairly teaches and suggests suitable ingredients to be included in its compositions include streptomycin, oxytetracycline, silthiofam, and propineb.  Therefore, the selection of streptomycin, oxytetracycline, silthiofam, or propineb amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  Claims 3 and 4 each recite, “wherein the antibiotic is at least one compound selected from the group consisting of streptomycin, a sulfate salt of streptomycin, and oxytetracycline.”  Thus, the claims provide further limitations regarding the term “antibiotic”.  However, the claims do not explicitly state component B is required to be an antibiotic, which lends ambiguity to the claims.  The Examiner suggest Applicant amend each claim to read, “wherein component B is an antibiotic, and wherein the antibiotic is selected from the group consisting of streptomycin, a sulfate salt of streptomycin, and oxytetracycline”, 
in order to improve the clarity of the claims. Appropriate correction is required.




Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611